              Case 3:18-cv-05275-RBL Document 144 Filed 06/26/20 Page 1 of 5



                                                              The Honorable Ronald B. Leighton
 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8

 9   SEAN WILSON, individually and on behalf of
     all others similarly situated,                    No. 3:18-cv-05275-RBL
10
                           Plaintiff,                  DECLARATION OF TODD LOGAN
11
            v.
12
     PTT, LLC, a Delaware limited liability company,
13   d/b/a HIGH 5 GAMES, LLC, a Delaware limited
     liability company,
14
                           Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                   1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-05275-RBL- i                                  Seattle, Washington 98101-4416
                                                               Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05275-RBL Document 144 Filed 06/26/20 Page 2 of 5




 1   Pursuant to 28 U.S.C. § 1746, I declare and state as follows:

 2           1.      I am an attorney at Edelson PC, which has been retained to represent Plaintiff

 3   Sean Wilson in the above-captioned matter. I am entering this declaration in support of

 4   Plaintiff’s Motion for Class Certification and for Preliminary Injunction (the “Motion”).

 5           2.      I have personal knowledge of the matters stated herein and, if called upon, I could

 6   and would competently testify thereto.

 7           3.      Exhibits 1-A and 1-B, lodged with the Court on a USB drive and filed under seal,

 8   are true and accurate copies of datasets High 5 produced in discovery as HIGH5_000037 and

 9   HIGH5_000036, which for ease of reference I entitle “High 5 Data Production 1” and “High 5

10   Data Production 2,” respectively. High 5’s counsel has represented that these datasets pertain

11   exclusively to transactions within High 5 Casino.

12           4.      In its Rule 30(b)(6) deposition, High 5 testified that High 5 Data Production 1 is

13   comprised of purchases “made by a user ID that [High 5] had at any point in time received

14   geolocation data based on their IP that it was a Washington login,” whereas High 5 Data

15   Production 2 is comprised of purchases “that [High 5] could directly tie to a login that we

16   geolocated to a Washington IP address.”

17           5.      In its Rule 30(b)(6) deposition, High 5 also testified that High 5 Data Production

18   2 “does not include all of the purchases made by a player,” that High 5 has “had issues”

19   associating IP addresses with transactions since at least March 2015, and that it would not be

20   surprising to High 5 that “IP address information is collected less than half the time.”

21           6.      Based on this testimony, a reasonable finder of fact would likely conclude that

22   High 5 Production 2 is substantially underinclusive as compared to at-issue transactions in this

23   litigation, and that High 5 Production 1 is to some extent overinclusive as compared to at-issue

24   transactions in this case.

25

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                           1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-05275-RBL- 1                                          Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05275-RBL Document 144 Filed 06/26/20 Page 3 of 5




 1          7.      Exhibit 1-C, lodged with the Court on the same USB drive and also filed under

 2   seal, is a true and accurate copy of a dataset Apple Inc. produced in discovery as APL-

 3   WILSON_00220265, which for ease of reference I entitle “Apple Data Production.” This dataset

 4   was produced in response to the subpoena marked “Exhibit A” at Dkt. 81, which sought, inter

 5   alia, transaction information within High 5 Casino and High 5 Vegas.

 6          8.      Exhibit 1-D, also lodged with the Court on the same USB drive and also filed

 7   under seal, are true and accurate copies of datasets Google LLC produced in discovery as

 8   2014Transaction, 2015Transactions, 2016Transactions, 2017Transactions, 2018Transactions,

 9   2019Transactions, and 2020Transactions. For ease of reference, I entitle these datasets, together,

10   “Google Data Production.” These datasets were produced in response to the subpoena marked

11   “Exhibit B” at Dkt. 81, which sought, inter alia, transaction information within High 5 Casino

12   and High 5 Vegas.

13          9.      Pursuant to FRE 1006, “Figure 1” in the Motion summarizes and charts

14   voluminous data in High 5 Data Production 1.

15          10.     Exhibit 1-E, which is being filed under seal, contains six (6) FRE 1006

16   summaries, charts, and/or calculations of data contained in Exhibits 1-A through 1-D.

17   Specifically, “Figure 1” in Exhibit 1-E summarizes and charts voluminous data contained in

18   High 5 Data Production 1; “Figure 2” in Exhibit 1-E summarizes and charts voluminous data

19   contained in High 5 Data Production 2; “Figure 3” in Exhibit 1-E calculates and summarizes the

20   top 20 High 5 individual spenders contained in “High 5 Data Production 1”; “Figure 4” in

21   Exhibit 1-E calculates and summarizes the top 20 High 5 individual spenders in “High 5 Data

22   Production 2”; “Figure 5” in Exhibit 1-E calculates and summarizes the top 20 High 5 individual

23   spenders contained in Apple Data Production; and “Figure 6” in Exhibit 1-E calculates and

24   summarizes the top 20 High 5 individual spenders contained in Google Data Production.

25

26

27
                                                                    T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                          1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-05275-RBL- 2                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05275-RBL Document 144 Filed 06/26/20 Page 4 of 5




 1          11.     Attached hereto as Exhibit 2 is a true and accurate copy of Jill Interrante’s

 2   declaration and a letter that Jill Interrante sent to the Washington State Legislature, entitled

 3   “Declaration of Jill Interrante and Letter to Washington State Legislators.” Figure 7 in the

 4   Motion is an excerpt from the letter Jill Interrante sent to the Washington State Legislature.

 5          12.     Attached hereto as Exhibit 3 is a true and accurate copy of Aida Glover’s

 6   declaration, entitled “Declaration of Aida Glover.”

 7          13.     Attached hereto as Exhibit 4 is a true and accurate copy of Willa Moore’s

 8   declaration, entitled “Declaration of Willa Moore.”

 9          14.     Attached hereto as Exhibit 5 is a true and accurate copy of Jan Saari’s declaration,

10   entitled “Declaration of Jan Saari.”

11          15.     Attached hereto as Exhibit 6 is a true and accurate copy of Laura Perkinson’s

12   declaration, entitled “Declaration of Laura Perkinson.”

13          16.     Attached hereto as Exhibit 7 is a true and accurate copy of Donna Reed’s

14   declaration, entitled “Declaration of Donna Reed.”

15          17.     Enclosed as Exhibit 8 is an iPad containing current versions of Defendant’s social

16   casino games, entitled “iPad containing Defendant’s social casino games.” The iPad is lodged

17   with the Court via U.S. certified mail.

18          18.     Attached hereto as Exhibit 9 is a true and accurate copy of a section of the High 5

19   Casino homepage on Facebook, which was created by taking a partial screenshot of the

20   following webpage: https://www.facebook.com/High5Casino?sid=0.5017073878552765. Exhibit

21   9 is entitled “High 5 Casino Homepage.”

22          19.     Attached hereto as Exhibit 10 is a true and accurate copy of a section of the High

23   5 Vegas homepage in the Google Play Store, which was created by taking a partial screenshot of

24   the following webpage: https://play.google.com/store/apps/details?id=com.high5.davinci.Vegas

25   Casino&hl=en_US. Exhibit 10 is entitled “High 5 Vegas Homepage.”

26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                            1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-05275-RBL- 3                                           Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 3:18-cv-05275-RBL Document 144 Filed 06/26/20 Page 5 of 5




 1          20.     Attached hereto as Exhibit 11 is a true and accurate copy of a section of an article

 2   on High 5’s website, which was created by taking a partial screenshot of the following webpage:

 3   https://www.high5games.com/high-5-games-is-playing-to-win-the-social-casino-race/. Exhibit

 4   11 is entitled “High 5 Press Release.”

 5          21.     Attached hereto as Exhibit 12—and filed partially under seal—is an excerpt from

 6   the transcript of the February 19, 2020 deposition of Karl Tangara.

 7          22.     Attached hereto as Exhibit 13—and filed partially under seal—is an excerpt from

 8   the transcript of the February 19, 2020 deposition of Christopher Bate.

 9          23.     Attached hereto as Exhibit 14 is an excerpt from the transcript of the December 9,

10   2019 deposition of Sean Wilson.

11          24.     Edelson PC has no financial stake in High 5 Games, LLC nor any connections to

12   particular class members that might cause it to privilege certain members over others.

13          25.     Attached hereto as Exhibit 15 is a true and accurate copy of Edelson PC’s firm

14   resume, entitled “Edelson PC Firm Resume.”

15          26.     Attached hereto as Exhibit 16 is a true and accurate copy of letter Natasha Dow

16   Schüll sent to the Washington State Gambling Commission, entitled “Letter from Professor

17   Natasha Dow Schüll.”

18

19          I declare under penalty of perjury that the foregoing is true and correct.

20

21   Executed on June 26, 2020 at San Francisco, California.

22

23                                                        /s/ Todd Logan

24

25

26

27
                                                                     T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF TODD LOGAN                                          1700 Seventh Avenue, Suite 2200
      CASE NO. 18-CV-05275-RBL- 4                                         Seattle, Washington 98101-4416
                                                                      Tel: 206.682.5600 • Fax: 206.682.2992
